Citation Nr: 1600249	
Decision Date: 01/05/16    Archive Date: 01/12/16

DOCKET NO.  12-28 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss.

2.  Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD), evaluated as 30 percent disabling since May 10, 2010.

3.  Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARINGS ON APPEAL

Appellant, and his wife and sister


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from February 1966 to January 1968.  His awards and decorations include a Combat Infantryman Badge and a Purple heart.

This case initially came to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  A July 2011 rating decision granted service connection for PTSD and bilateral hearing loss, assigned initial 30 percent and noncompensable ratings, respectively, effective May 10, 2010.  On December 21, 2011, the Veteran submitted new medical evidence in the form of a December 19, 2011 statement from a private nurse practitioner regarding his PTSD disability.  A July 2012 rating decision continued the assigned rating for PTSD.

New and material evidence received within the appeal period after a VA decision is considered to have been received in conjunction with the claim that gave rise to that decision.  38 C.F.R. § 3.156(b) (2015).

Even in increased rating claims, when VA receives new and material evidence within one year of a rating decision, 38 C.F.R. § 3.156(b) requires any subsequent decision to relate back to the original claim.  Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  The December 19, 2011 statement constitutes new and material evidence.  38 C.F.R. § 3.156(b).  Thus, the July 2011 rating action is the proper rating decision on appeal as to the increased rating claim for PTSD.

In April 2013, the Veteran, and his wife and his sister, testified during a personal hearing before an RO hearing officer.  In September 2014, he and his wife testified during a hearing before the undersigned that was conducted by video conference.  Transcripts of the hearings are of record.

In December 2014, the Board remanded the Veteran's case to the Agency of Original Jurisdiction (AOJ) for further development.

TDIU is an element of the initial rating for PTSD.  The Veteran has alleged unemployability due to this disorder.  See e.g., September 2014 Board hearing transcript at page 19.  See 38 C.F.R. § 3.156(b); Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  As such, entitlement to a TDIU is also on appeal in the present case. 

The issue of entitlement to an initial compensable rating for bilateral hearing loss, on an extra schedular basis or the combined effects of service-connected disabilities, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AOJ.


FINDINGS OF FACT

1.  Since the effective date of service connection for bilateral hearing loss, the Veteran has had no worse than Level III hearing loss in the left ear and Level II hearing in the right ear.

2.  Since the effective date of service connection, PTSD has been manifested by occupational and social impairment essentially commensurate with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; total occupational and social impairment due to PTSD is not shown.

3.  The Veteran's service-connected disabilities have precluded substantially gainful employment for which his education and occupational experience would otherwise qualify him during the entire appeal period.


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.85, 4.86, Diagnostic Code 6100 (2015).

2.  The criteria for an initial 70 percent rating for PTSD have been met since May 10, 2010.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

2. The criteria for a TDIU have been met throughout the entire appeal period since May 10, 2010.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.3.340, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

The appeal as to bilateral hearing loss and PTSD arises from disagreement with the initial rating following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA has obtained all available records, including service treatment records and VA and non-VA medical records. 

Further, in June and August 2011, June 2012, and December 2013, the Veteran underwent VA examinations and the examination reports are of record. 

The December 2014 remand was to obtain records of the Veteran's mental health treatment from Singing River Services since July 2014, and documents considered in any adjudication of Social Security Administration (SSA) disability benefits, and to afford him new VA examinations.

There was substantial compliance with the Board's remand, as records from Singing Rivers Services, dated to January 2015, were received and, in January 2015, the SSA reported that the Veteran never applied for disability benefits.  VA medical records, dated to May 2014, were obtained, and the Veteran was provided VA examinations in February 2015.

In addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  The December 2013 VA examiner recorded the Veteran's reports that he misunderstood people when they spoke.  The February 2015 VA examiner noted the Veteran's reports of an inability to hear certain sounds that sometimes caused confusion with hearing.  The functional effects were thus described.

The 2011, 2012, 2013, and 2015 VA examination reports are adequate for rating purposes as the claims file was reviewed, the examiners reviewed the pertinent history, examined the Veteran, provided clinical findings and diagnoses, and offered etiological opinions with rationales from which the Board can reach a fair determination.  There is no evidence of a change in the disabilities since the February 2015 examinations.

The United States Court of Appeals for Veterans Claims has interpreted the provisions of 38 C.F.R. § 3.103(c)(2) (2013) as imposing two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  At the Veteran's hearing, the issues were identified, including the evidence needed to substantiate the appeals.  There was a discussion of possible evidence that could substantiate the claims and testimony lead to the remand to obtain identified evidence and examinations.  The Bryant duties were thereby met.

II. Facts and Analysis

Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2015).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the United States Court of Appeals for Veterans Claims (court) noted that where, as here, the question for consideration is propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" is required.  Id.  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2015).

The Veteran's statements describing the symptoms of his service-connected bilateral hearing loss and PTSD are deemed competent.  These statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria.  38 C.F.R. § 3.159(a)(2).

A. Hearing Loss

Facts

A December 2009 private ear, nose, and throat, medical record reflects the Veteran's complaint of gradually decreased hearing.  Results of an audiogram showed a symmetrical high frequency sensorineural hearing loss.  Word discrimination was 72 percent in the left ear and 80 percent in the right ear.  Hearing aids were thought beneficial.

In June 2011, the Veteran underwent VA audiologic examination.  Puretone thresholds, in decibels (dB), were as follows:






HERTZ



Average
1000
2000
3000
4000
RIGHT
45
20
20
70
70
LEFT
55
25
25
85
85

The Veteran's speech recognition score on the Maryland CNC Word List was 96 percent in the right ear and 88 percent in the left ear.  This equates to a Level I hearing loss in the right ear and Level II hearing loss in the left, commensurate with the currently assigned noncompensable disability rating.  38 C.F.R. §§ 4.85, 4.86(a).  

An August 2011 VA Ear Disease examination report includes the Veteran's comment that he did not feel that hearing loss prevented him from working.  As to the effects of his hearing loss on daily life, he simply replied, "It just bothers me."

The Veteran underwent VA audiologic examination in December 2013.  Puretone thresholds, in dB, were as follows: 




HERTZ



Average
1000
2000
3000
4000
RIGHT
54
25
30
80
80
LEFT
65
35
45
90
90

The Veteran's speech recognition score on the Maryland CNC Word List was 92 percent in the right ear and 88 percent in the left.  This equates to a Level I hearing loss in the right ear and Level III hearing loss in the left ear, commensurate with the currently assigned noncompensable disability rating.  38 C.F.R. §§ 4.85, 4.86(a).

The examiner noted that the Veteran's hearing loss impacted ordinary conditions of daily life, including ability to work.  The examiner recorded the Veteran's report that he misunderstood people when they spoke.

The Veteran underwent VA audiologic examination in February 2015.  Puretone thresholds, in dB, were as follows: 




HERTZ



Average
1000
2000
3000
4000
RIGHT
53
25
30
80
75
LEFT
63
35
45
85
85

The Veteran's speech recognition score on the Maryland CNC Word List was 88 percent in the right ear and 92 percent in the left ear.  This equates to a Level II hearing loss in the right and left ears, commensurate with the currently assigned noncompensable disability rating.  38 C.F.R. §§ 4.85, 4.86(a).

The examiner noted that the Veteran's hearing loss impacted ordinary conditions of daily life, including ability to work.  The examiner described the impact in the Veteran's own words: "Hearing problems causes confusion, I can't hear certain sounds".

Analysis

The schedular criteria for evaluating audiological disabilities are found at 38 C.F.R. §§ 4.85-4.87.  "Unusual patterns of hearing impairment" may be evaluated under 38 C.F.R. § 4.86.  An "unusual patterns of hearing impairment" involves cases where the pure tone thresholds at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) is 55 decibels or more, or where the pure tone thresholds are 30 decibels or less at 1000 Hz and 70 decibels or more at 2000 Hz.  The hearing examinations noted above show that the Veteran's bilateral hearing loss pattern has not fit the requirements of an unusual pattern of hearing impairment at any point during the course of his appeal. 

Evaluations of bilateral defective hearing range from noncompensable to 100 percent disabling, based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry testing in the frequencies 1000, 2000, 3000, and 4000 Hertz  per second.  The Rating Schedule establishes eleven different auditory acuity levels, designated from Level I for essentially normal auditory acuity to Level XI for profound deafness.  38 C.F.R. §§ 4.85-4.87, Diagnostic Code 6100. 

The results of the audiometric testing described above when applied to the tables in 38 C.F.R. § 4.85 show that the Veteran has had no worse than Level III hearing loss in the left ear and Level II hearing in the right ear since the effective date of service connection for bilateral hearing loss.  There is no evidence of record that describes audiometric testing that would warrant a compensable rating for bilateral hearing loss.

Thus, the evidence is against a finding that the Veteran's service-connected bilateral hearing loss meets the schedular criteria for an initial compensable rating.   

The evidence is not so evenly balanced that there is doubt as to any material issue regarding the matter of an increased (compensable) initial rating for the service-connected bilateral hearing loss.  38 U.S.C.A. § 5107(b).

The matter of entitlement to an initial compensable rating for bilateral hearing loss, on an extra schedular basis, is addressed in the remand below. 

B. PTSD

Rating Criteria

The General Rating Formula for Mental Disorders, including Diagnostic Code 9411, that evaluates PTSD, provides the ratings for psychiatric disabilities. 

A 30 percent rating is provided for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is warranted if the disability is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown , 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM IV), page 32).  A GAF score from 41 to 50 reflects serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

A GAF score of 51 to 60 indicates the examiner's assessment of moderate symptoms (e.g., a flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score from 61 to 70 reflects some mild symptoms.  

The GAF score is not conclusive of the degree of impairment for VA purposes but, rather, must be considered together with all pertinent evidence of record.  See 38 C.F.R. § 4.126 (2015).

When it is not possible to separate the effects of a non-service-connected condition from those of a service-connected disorder, reasonable doubt should be resolved in the claimant's favor with regard to the question of whether certain signs and symptoms can be attributed to the service- connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998); see also 38 C.F.R. § 3.102; Mauerhan v. Principi, 16 Vet. App. 436 (2002) (factors listed in the rating formula are examples of conditions that warrant a particular rating and are used to help differentiate between the different evaluation levels). 

A veteran may only qualify for a given rating based on mental disorder by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Although a veteran's symptomatology is the primary consideration in assessing a disability rating based on a mental disorder, the regulation also requires an ultimate factual conclusion as to the veteran's level of impairment in "most areas" for the 70 percent rating.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).




Analysis

Clinicians have assigned GAF scores that ranged from 50, indicative of serious impairment, to 65, commensurate with mild impairment.

The primary consideration is the overall level of impairment, as due to any symptoms.  In Vazquez-Claudio, the Federal Circuit held that the deficiencies that would warrant a 70 percent rating must be due to symptoms that are the equivalent in severity to those listed as examples in the 70 percent criteria.  Such symptoms or their equivalent have been demonstrated in this case, in which treating private clinicians viewed the Veteran as more impaired than examiners in June and August 2011, June 2012, December 2013 (the June 2011, June 2012, and December 2013 examinations were performed by the same psychologist) and February 2015.

Indeed, the record shows that, since 2009, the Veteran's psychiatric disability has been treated with regular outpatient psychotherapy and prescribed medication.  When he was first evaluated at Singing Rivers Services in October 2009, a GAF of 50 was assigned.

According to a February 6, 2013 statement from a treating psychiatrist with Singing Rivers Services, the Veteran's symptoms escalated four years earlier for no clear reason, resulting in severe anxiety, agoraphobia, discomfort around large groups of people, an inability to even tolerate family gatherings, an inability to drive in unfamiliar or busy locations, and worsening nightmares and flashbacks three to four times a week.  

The psychiatrist observed that, in the past, the Veteran enjoyed going to town, was socially outgoing, and could drive anywhere he wanted to go.  The Veteran reported that his current mental state was dramatically different than it was prior to 2009.  The Veteran described increased problems with memory and concentration.  He took several prescribed medications but continued to have anxiety and PTSD symptoms that were "crippling".  The doctor stated that the symptoms of the Veteran's PTSD disorder were "clearly disabling" despite aggressive treatment with medication and individual psychotherapy.

The VA examiners noted the Veteran's depressed mood, anxiety, suspiciousness, chronic sleep impairment, and mild memory loss, but considered him less impaired, although they had a more limited opportunity to observe the Veteran than his private psychiatrist.

In July 2012 statements, the Veteran's wife and son described his anger problems and social isolation.

The Veteran's wife testified as to his anger when he was unable to hear her.  See April 2013 hearing transcript at pages 2-3.  He felt his family would be better off without him and feared discussing his true thoughts and feelings with VA examiners because he feared they would lock him up.  See April 2013 hearing transcript at page 5.  

The Veteran had frequent panic attacks that were helped by prescribed medication.  See September 2014 Board hearing transcript at page 20.  His anger kept him socially isolated and his road rage prevented him from driving alone.  Id. at 5.  

Veteran got angry over nothing.  See Board hearing transcript at page 10.  The Veteran had limited involvement in family functions because of the number of people attending.  Id. at 11.  His wife testified that he rarely went anywhere with her and did not drive alone, other than around their home.  Id. at 13-14.  He frequently got disoriented, nervous, and upset while driving.  Id. at 14.  The Veteran limited his driving to close locations because of his anger problem and feared that he would not hear other vehicles.  Id. at 5.

The record shows that PTSD has caused impairment in the areas of work, family relations, and mood.  The Veteran has not attempted school, and is retired, but his impairments indicate that he would also have deficiencies in the area of work.  On VA examination in August 2011, the examiner noted that the Veteran had been retired since 2009, when he turned 65.  The Veteran told the December 2013 VA examiner that he worked daily, but did not feel like working because he did not get the sleep he needed nightly due to ongoing nightmares.  

The June 2012 examiner noted the Veteran's sleep difficulty, irritability or outbursts of anger, concentration difficulty, hypervigilance, and exaggerated startle response, but considered the Veteran only mildly impaired.  

The December 2013 examiner noted symptoms of a depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, and a flattened affect, but found that PTSD caused only occasional occupational and social impairment.
 
In March 2014, a VA clinician reported that the Veteran had a negative depression screen, but a primary care note that same day shows the depression was under only fair control, with no homicidal or suicidal ideation.
 
The February 2015 VA examiner reported only mild transient impairment due to PTSD but noted that Veteran had recurrent distressing dreams, avoidance of reminders of distressing memories, markedly diminished interest or participation in significant activities, feelings of detachment or estrangement from others, irritability, hypervigilance, exaggerated startle response, concentration problems, and sleep disturbance.

The 2013 private psychiatrist's findings are more probative than those of the VA examiners, given the psychiatrist's repeated encounters with the Veteran over the course of many months.  

In light of the Veteran's testimony and the private treatment records, and the 2015 examiner's report of symptoms, the level of impairment shown is commensurate with occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

In October 2014, J.T., a Singing Rivers Services nurse practitioner stated that the Veteran was considered 100 percent disabled.  However, the record does not show that the Veteran has total occupational and social impairment, as is contemplated in the criteria for a 100 percent rating.  Although the Veteran has reported that he has no close or casual friends, he lives with his wife with whom he is reported to have a good relationship and his son.  He attends church, although he leaves as soon as the service ended.  See September 2014 Board hearing transcript at page 13.  Thus, the record does not show total social impairment.

Examinations have not shown symptoms (such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relations or one's own name) for a 100 percent rating.  Indeed, VA examiners in 2011, 2012, 2013, and 2015, reported that the Veteran was oriented.  Gross impairment in thought processes or communications, delusion or hallucinations, or grossly inappropriate behavior, have not been documented in the clinical record or in the statements from the Veteran and his wife and son.  The examiners found no evidence of auditory or visual hallucinations or delusions or psychotic thought.  The Veteran's speech has been described as normal.  The December 2013 VA examiner noted the Veteran's report of suicidal ideation, during his April 2013 personal hearing, but found no indication he would ever follow through and no developed plan.   

Examiners have described the Veteran as well-groomed and not reported that he had had difficulty with activities of daily living.  Some impairment in memory has been documented, but impaired memory is contemplated by ratings as low as 50 percent.

The Veteran has not had symptoms of similar severity, frequency and duration as those listed in the criteria for a 100 percent rating.  The Veteran has maintained a relationship with the same woman for many years.  He has a son with whom he has had a good relationship.  Thus, the record does not show symptoms that approximate total social impairment.

Given the above, the level of impairment shown is not commensurate with total occupational and social impairment due to PTSD.  As such, a rating in excess of 70 percent is not warranted at any time since the grant of service connection.

Resolving reasonable doubt in the Veteran's favor, an initial 70 percent rating, but no higher, is granted for PTSD since May 10, 2010, but the preponderance of the objective medical and other credible evidence of record is against a rating in excess of 70 percent.  The benefit of the doubt has been resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, supra.

Extraschedular Consideration

The Board has also considered whether the Veteran's PTSD disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996). 

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1). 

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. at 339.  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

When it is not possible to separate the effects of a non-service-connected condition from those of a service-connected disorder, reasonable doubt should be resolved in the claimant's favor with regard to the question of whether certain signs and symptoms can be attributed to the service-connected disability.  See Mittleider v. West, 11 Vet. App. at 182.  Here the Board has considered Mittleider and attributed all potentially service-connected symptoms to his service-connected PTSD disability before considering if the Veteran is entitled to an extra-schedular rating.

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

The manifestations of the Veteran's PTSD disability include irritability, social isolation, anxiety, memory and sleep problems, and depressed mood.  The rating schedule contemplates all symptoms resulting in impairment of social and occupational functioning. These manifestations are contemplated in the relevant rating criteria.  

Referral for extraschedular consideration as to the combined effects of Veteran's service-connected disabilities is not warranted.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Under Johnson, a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all of the service-connected disabilities experienced and the rating is less than total.  Given the Board's decision to grant a TDIU, a total rating is in effect.

C. TDIU

The Board is required to consider whether TDIU is warranted at any time since the receipt of the Veteran's current increased rating claim.  See Rice.

VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from securing or following "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that he has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of nonservice-connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. § 4.16(a)  .

If a veteran's service-connected disabilities meet the percentage requirements of 38 C.F.R. § 4.16(a), and the evidence of record indicates that he is unable to maintain substantially gainful employment due to his service-connected disabilities, his claim for a total disability rating based on unemployability cannot be denied in the absence of medical evidence showing that he is capable of substantially gainful employment.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994).

By the Board's decision herein, that grants a 70 percent rating for PTSD, the Veteran now meets the minimum percentage requirements for a TDIU under 38 C.F.R. § 4.16(a)  during the entire appeal period since May 10, 2010.  The central inquiry is "whether the [V]eteran's service- connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The record reflects that the Veteran has not held full time work at any time since 2009.  The August 2011 VA examiner reported that the Veteran had been retired since 2009.  The December 2013 examiner noted that the Veteran worked daily but did not feel like working because he did not get needed sleep due to nightmares.

The Veteran's testimony during his April 2013 and September 2014 hearings indicates that he stopped working due to escalating problems getting along with others.  He did not put himself in crowds, took himself out of the church environment, and limited his contact with family members.  See April 2013 hearing transcript at pages 4 and 7.  His wife described his increased difficulty with family contact and that she feared his getting into a situation that would cause real anger.  Id. at 6.  He limited his contact with family rather than risk losing control due to having a flashback or anger.  Id.  

In September 2014, the Veteran stated that he got angry over nothing.  See Board hearing transcript at page 10.  He had limited involvement in family functions because of the number of people attending.  Id. at 11.  His wife testified that he rarely went anywhere with her.  Id. at 13.  She said he did not drive alone, other than around their home.  Id. at 13-14.  He frequently got disoriented, nervous, and upset while driving.  Id. at 14.  He limited his driving to close locations because of his anger problem and he feared he would not hear other vehicles.  Id. at 5.

The Veteran last worked as an inspector on natural gas pipelines.  Id. at 18.  He had difficulty in getting along with people that led to his retirement, rather than being fired.  See Board hearing transcript at pages 18-19.  He did not believe he could do any type of work now if it had to do with people.  Id. at 19.  The Veteran explained that he did not like to be around a lot of people and his previous jobs involved that.  Id. at 19.  

In February 2013, the Veteran's treating psychiatrist described the Veteran's anxiety and PTSD symptoms as "crippling" and opined that the PTSD disorder was "clearly disabling".

VA clinicians have found the Veteran less disabled.

The Veteran has consistently reported that, due to his PTSD, he experienced sleep difficulty and problems getting along with others that led to his retirement in 2009.  He reported repeated episodes of verbal aggressiveness with family, friends, and in the workplace.  From his testimony, and the medical evidence, it appears that he functions by leading a sheltered existence, without driving, or going out alone. 

The evidence is at least in equipoise as to whether the service-connected disabilities prevent the Veteran from securing and following substantially gainful employment consistent with his education and occupational experience.  The record shows that the TDIU would be warranted on the basis of PTSD alone.  See e.g. 38 C.F.R. § 4.2 (2015) (each disability must be considered from the point of view of the Veteran working or seeking work).  Resolving reasonable doubt in the Veteran's favor, the Board finds that a TDIU has been warranted for the entire appeal period since May 10, 2010.


ORDER

An initial compensable rating for bilateral hearing loss is denied.

An initial 70 percent rating for PTSD is granted from May 10, 2010.

A TDIU is granted from May 10, 2010.


REMAND

In October 2015, the Veteran's representative asserted that the Veteran's hearing loss caused marked interference with employment that allowed for extraschedular consideration.  The representative's opinion cannot constitute competent evidence as to the Veteran's hearing loss disability.  See e.g., Young v. McDonald, 766 F.3d 1348, 1354 (Fed. Cir. 2014).

The Veteran has testified that his hearing loss aggravated his PTSD symptoms.  He was angry when he was unable to properly hear.  See e.g., April 2013 hearing transcript at page 2 and September 2014 hearing transcript at page 5

The February 2015 VA examiner noted the Veteran's report that hearing impairment caused confusion with hearing sounds and reported that it impacted his daily life.  

The Veteran is currently in receipt of a noncompensable disability rating for bilateral hearing loss under 38 C.F.R. §§ 4.85, 86, Diagnostic Code 6100 (2015).  To establish entitlement to an increase, the evidence must show it is warranted under alternate criteria, or on an extra-schedular basis.

Under § 3.321(b)(1), an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Consideration must be given as to whether the record suggests an exceptional or unusual disability picture so as to be referred to the VA Under Secretary for Benefits or Director of Compensation and Pension (C&P) Service, for consideration of the assignment of an extra-schedular disability rating.  In this regard, the Board notes that it is improper for the Board to consider, in the first instance, entitlement to an extra-schedular disability rating.  See Thun v. Peake, 22 Vet. App. at 111; Bagwell v. Brown, 9 Vet. App. at 158; Floyd v. Brown, 9 Vet. App. at 94 (1996).

Accordingly, the case is REMANDED for the following action:

1. Refer the Veteran's case to VA's Director of C&P for consideration of entitlement to an extra-schedular rating for bilateral hearing loss under 38 C.F.R. § 321(b)(1).

2. If any benefit on appeal remains denied, issue a supplemental statement of the case (that includes consideration of a TDIU, if that benefit is denied).  Then return the case to the Board, if in order

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


